Exhibit 10.1

EXECUTION VERSION

 

 

TENDER AND VOTING AGREEMENT

 

 

by and among

 

 

SHAREHOLDER,

CONVERGYS CORPORATION,

and

DIALOG MERGER SUB, INC.

 

 

dated as of

July 15, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page     

ARTICLE 1

  

1.01

     Certain Definitions    1

1.02

     Representations and Warranties of Shareholder    1

1.03

     Representations and Warranties of Parent and Purchaser    2     

ARTICLE 2

  

2.01

     Transfer of the Shares    3

2.02

     Adjustments    3     

ARTICLE 3

  

3.01

     Tender of Shares    4

3.02

     Voting Agreement    4

3.03

     No Solicitation    4     

ARTICLE 4

  

4.01

     Termination    5

4.02

     Expenses    5

4.03

     Further Assurances    5

4.04

     Enforcement of the Agreement    5

4.05

     Miscellaneous    5

 

-i-



--------------------------------------------------------------------------------

TENDER AND VOTING AGREEMENT, dated as of July 15, 2008 (this “Agreement”), by
and among Convergys Corporation, an Ohio corporation (“Parent”), Dialog Merger
Sub, Inc., a Texas corporation (“Purchaser”), and the shareholder of Intervoice,
Inc., a Texas corporation (the “Company”), set forth on the signature page
hereto (“Shareholder”).

WHEREAS, Shareholder is the beneficial owner of the number of shares of common
stock, without par value, of the Company (“Company Common Stock”) (all such
shares of Company Common Stock, together with the Rights issued pursuant to the
Third Amended and Restated Rights Agreement, dated as of May 1, 2001, by and
between InterVoice-Brite, Inc. and Computershare Investor Services, LLC., being
hereinafter referred to as the “Shares”), and holds stock options (the
“Options”) to acquire the number of Shares, in each case, as set forth on Annex
A hereto opposite Shareholder’s name; and

WHEREAS, Parent, Purchaser and the Company have entered into an Agreement and
Plan of Merger, dated as of the date hereof (as may be amended from time to
time, the “Merger Agreement”), which provides, among other things, for Purchaser
to commence the Offer for all of the issued and outstanding shares of Company
Common Stock and that, upon the terms and subject to the conditions therein,
Purchaser will merge with and into the Company; and

WHEREAS, as a condition to the willingness of Parent and Purchaser to enter into
the Merger Agreement, Parent and Purchaser have requested that Shareholder
agree, and in order to induce Parent and Purchaser to enter into the Merger
Agreement, Shareholder has agreed, to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions set forth herein,
the parties hereto hereby agree as follows:

ARTICLE 1

1.01         Certain Definitions. Capitalized terms used but not otherwise
defined herein have the meanings ascribed to such terms in the Merger Agreement.

1.02         Representations and Warranties of Shareholder. Shareholder
represents and warrants to Parent and Purchaser as follows:

(a)        On the date hereof, Shareholder is the record or beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), which meaning will apply for all purposes of this Agreement)
of, and has good title to, the Shares as set forth on Annex A, free and clear of
any mortgage, pledge, hypothecation, rights of others (other than community
property interests), claim, security interest, charge, encumbrance, title
defect, title retention agreement, voting trust agreement, interest, option,
lien, charge or similar restriction or limitation (each, a “Lien”) (including
any restriction on the right to vote,



--------------------------------------------------------------------------------

sell or otherwise dispose of the Shares), except as set forth in this Agreement
or pursuant to any applicable restrictions under the Securities Act of 1933, as
amended.

(b)        Other than the Options, the Shares constitute all of the securities
(as defined in Section 3(10) of the Exchange Act, which definition will apply
for all purposes of this Agreement) of the Company beneficially owned, directly
or indirectly, by Shareholder (excluding any securities beneficially owned by
any of his affiliates or associates (as such terms are defined in Rule 12b-2
under the Exchange Act, which definition will apply for all purposes of this
Agreement) as to which he does not have voting or investment power).

(c)        Except for the Shares and the Options, as of the date hereof,
Shareholder does not, directly or indirectly, beneficially own or have any
option, warrant or other right to acquire any securities of the Company that are
or may by their terms become entitled to vote or any securities that are
convertible or exchangeable into or exercisable for any securities of the
Company that are or may by their terms become entitled to vote, nor is
Shareholder subject to any contract, commitment, arrangement, understanding or
relationship (whether or not legally enforceable), other than this Agreement,
that allows or obligates him to vote or acquire any securities of the Company.
Shareholder holds exclusive power to vote the Shares and (other than as set
forth in Section 3.02) has not granted a proxy to any other person to vote the
Shares, subject to the limitations set forth in this Agreement.

(d)        This Agreement has been duly executed and delivered by Shareholder
and, assuming due authorization, execution and delivery of this Agreement by
Parent and Purchaser, is Shareholder’s valid and legally binding obligation,
enforceable in accordance with its terms (except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles).

(e)        The execution, delivery and performance of this Agreement by
Shareholder does not, and will not, require any consent or approval under any
law, rule, regulation, judgment, decree, order, governmental permit or license,
agreement, indenture or instrument.

(f)        Neither the execution and delivery of this Agreement nor the
performance by Shareholder of his respective obligations hereunder will violate
any law, decree, statute, rule or regulation applicable to Shareholder.

1.03        Representations and Warranties of Parent and Purchaser. Parent and
Purchaser represent and warrant to Shareholder, as of the date hereof and as of
the Closing Date, as follows:

(a)        Each of Parent and Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the States of Ohio and Texas,
respectively. Each is duly qualified to do business and is in good standing in
all jurisdictions where its ownership or leasing of property or assets or its
conduct of business requires it to be so qualified.

 

-2-



--------------------------------------------------------------------------------

(b)        Each of Parent and Purchaser has duly authorized, executed and
delivered this Agreement. This Agreement is its valid and legally binding
obligation, enforceable in accordance with its terms (except as enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles).

(c)        The execution, delivery and performance of this Agreement does not
and will not (A) constitute a breach or violation of, or a default under, its
Constituent Documents or (B) require any consent or approval under any such law,
rule, regulation, judgment, decree, order, governmental permit or license,
agreement, indenture or instrument.

(d)        Neither the execution and delivery of this Agreement nor the
performance by Parent and Purchaser of their respective obligations hereunder
will violate any law, decree, statute, rule or regulation applicable to Parent
or Purchaser.

ARTICLE 2

2.01        Transfer of the Shares. During the term of this Agreement, except as
otherwise provided herein, Shareholder will not (a) tender into any tender or
exchange offer (other than the Offer) or otherwise sell, transfer, pledge,
assign, hypothecate or otherwise dispose of, or encumber with any Lien, any of
the Shares, (b) deposit the Shares into a voting trust, enter into a voting
agreement or arrangement with respect to the Shares or grant any proxy or power
of attorney with respect to the Shares, or (c) enter into any contract, option
or other arrangement or undertaking with respect to the direct or indirect
acquisition or sale, transfer, pledge, assignment, hypothecation or other
disposition of any interest in or the voting of any shares of Company Common
Stock or any other securities of the Company.

2.02        Adjustments.

(a)        In the event (i) of any stock dividend, stock split,
recapitalization, reclassification, combination or exchange of shares of capital
stock or other securities of the Company on, of or affecting the Shares or the
like or any other action that would have the effect of changing Shareholder’s
ownership of the Company Common Stock or (ii) Shareholder becomes the beneficial
owner of any additional shares of Company Common Stock, then the terms of this
Agreement will apply to such shares held by Shareholder immediately following
the effectiveness of the events described in clause (i) or Shareholder becoming
the beneficial owner thereof, as described in clause (ii), as though they were
Shares hereunder.

(b)        Shareholder hereby agrees, while this Agreement is in effect, to
promptly notify Parent of the number of any new shares of the Company Common
Stock acquired by Shareholder, if any, after the date hereof.

 

-3-



--------------------------------------------------------------------------------

ARTICLE 3

3.01        Tender of Shares. Shareholder will validly tender (or cause the
record owner of such shares to validly tender) pursuant to and in accordance
with the terms of the Offer, not later than the tenth Business Day after
commencement of the Offer, all of the Shares. Upon the purchase of all the
Shares by Purchaser pursuant to the Offer, this Agreement will terminate in
accordance with Section 4.01. Shareholder agrees that once his Shares are
tendered by him, Shareholder will not withdraw, nor permit the withdrawal of,
any tender of such Shares, unless and until (a) the Offer shall have been
terminated by Purchaser in accordance with the terms of the Merger Agreement, or
(b) this Agreement shall have been terminated in accordance with Section 4.01.
In the event, notwithstanding the foregoing provisions of this Section 3.01, any
Shares are for any reason not purchased pursuant to the Offer, such Shares will
remain subject to the terms of this Agreement. Shareholder acknowledges that
Purchaser’s obligation to accept for payment and pay for the Shares in the Offer
is subject to all the terms and conditions of the Offer.

3.02        Voting Agreement. Shareholder, by this Agreement, does hereby
constitute and appoint Parent and Purchaser, or any nominee thereof, with full
power of substitution, during and for the term of this Agreement, as his true
and lawful attorney and proxy for and in his name, place and stead, to vote all
the Shares Shareholder beneficially owns at the time of such vote, at any
annual, special or adjourned meeting of the shareholders of the Company (other
than at the Company’s 2008 annual meeting of shareholders, or at any
adjournment, postponement or recess thereof) (a) in favor of approval and
adoption of the Merger Agreement and approval of the Merger and the other
transactions contemplated thereby and (b) against any Acquisition Proposal and
against any action or agreement that would impair the ability of Parent and
Purchaser to complete the Offer or the Merger, the ability of the Company to
consummate the Merger, or that would otherwise be inconsistent with, prevent,
impede or delay the consummation of the transactions contemplated by the Merger
Agreement. This proxy and power of attorney is a proxy and power coupled with an
interest, and Shareholder declares that it is irrevocable. Shareholder hereby
revokes all and any other proxies with respect to the Shares that he may have
heretofore made or granted (other than with respect to the Company’s 2008 annual
meeting of shareholders, or at any adjournment, postponement or recess thereof).

3.03        No Solicitation. During the term of this Agreement, Shareholder will
not, directly or indirectly, through any agent, financial advisor, attorney,
accountant or other representative or otherwise, (a) solicit, initiate or
encourage submission of proposals or offers from any person relating to, or that
could reasonably be expected to lead to, an Acquisition Proposal or
(b) participate in any negotiations or discussions regarding, or furnish to any
other person any information with respect to, or otherwise cooperate in any way
with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other person to do or seek an Acquisition Proposal; provided,
however, that the foregoing shall not prohibit Shareholder from taking any
actions as a director or officer with respect to the foregoing in accordance
with the terms of the Merger Agreement.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 4

4.01        Termination. This Agreement will terminate upon the earlier to occur
of (a) the purchase of all of the Shares pursuant to the Offer, or (b) the date
the Merger Agreement is terminated in accordance with its terms, or (c) by the
mutual written consent of Shareholder and Parent.

4.02        Expenses. Except as otherwise expressly provided herein, all costs
and expenses incurred in connection with this Agreement and the Transactions
shall be paid by the party incurring such expenses, whether or not the Offer or
the Merger is consummated.

4.03        Further Assurances. Each party hereto will execute and deliver all
such further documents and instruments and take all such further action as may
be necessary in order to consummate the transactions contemplated hereby.

4.04        Enforcement of the Agreement. Shareholder acknowledges that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that Parent and Purchaser will be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof, this being in
addition to any other remedy to which it is entitled at law or in equity.

4.05        Miscellaneous.

(a)        All representations and warranties contained herein and in any
certificate or other writing delivered pursuant hereto shall not survive the
Effective Time. The covenants and agreements made herein will survive in
accordance with their respective terms.

(b)        Any provision of this Agreement may be (a) waived by the party
benefited by the provision, but only in writing, or (b) amended or modified at
any time, but only by a written agreement executed in the same manner as this
Agreement.

(c)        This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof, and supersedes all prior
agreements among the parties with respect to such matters. This Agreement may
not be amended, changed, supplemented, waived or otherwise modified, except upon
the delivery of a written agreement executed by the parties hereto. Except for
the representations and warranties set forth herein or expressly set forth in
the Merger Agreement, none of Parent, Purchaser, or Shareholder make any other
express or implied representation or warranty in connection with this Agreement
or the transactions contemplated by this Agreement.

(d)        This Agreement is governed by and will be interpreted in accordance
with the laws of the State of Delaware (other than with respect to matters
relating to fiduciary duties of the Shareholder, the Offer, the Merger and any
other matters governed by Texas law, with respect to which Texas law shall
apply) without giving effect to the principles of conflicts of law

 

-5-



--------------------------------------------------------------------------------

principles that would result in the application of the law of any other state.
Each of Parent, Purchaser, and Shareholder hereby irrevocably and
unconditionally; (i) consents to submit to the jurisdiction of the state and
federal courts located in the States of Texas and Delaware for any litigation
arising out of or relating to this Agreement (and agrees not to commence any
litigation relating thereto except in such courts), (ii) waives any objection to
the laying of venue of any such litigation in the such courts, and (iii) agrees
not to plead or claim in any such court that such litigation brought therein has
been brought in any inconvenient forum.

(e)        The descriptive headings contained herein are for convenience and
reference only and will not affect in any way the meaning or interpretation of
this Agreement.

(f)        All notices, requests and other communications given or made under
this Agreement must be in writing and will be deemed given when personally
delivered, facsimile transmitted (with confirmation) or mailed by registered or
certified mail (return receipt requested) to the persons and addresses set forth
below or such other place as such party may specify by notice.

If to Shareholder:

 

  

 

        

 

        

 

        

 

     

With a copy to:

 

  

 

        

 

        

 

        

 

     

And a copy to Company counsel:

David E. Morrison

James R. Griffin

Fulbright & Jaworski L.L.P.

2200 Ross Ave., Suite 2800

Dallas, Texas 75201-2784

Facsimile: (214) 855-8200

If to Parent or Purchaser, to:

Convergys Corporation

201 East Fourth Street

Cincinnati, Ohio 45202

 

-6-



--------------------------------------------------------------------------------

Attention:   

Karen R. Bowman

Senior Vice President, General Counsel

and Corporate Secretary

Facsimile:    (513) 723-7734

With a copy to:

Christopher J. Hewitt

Jones Day

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114

Facsimile:        (216) 579-1212

or to such other address as any party may have furnished to the other parties in
writing in accordance herewith.

(g)        This Agreement may be executed in one or more counterparts, each of
which will be deemed to constitute an original.

(h)        No party may assign either this Agreement or any of its rights or
interests, or delegate any of its duties hereunder, in whole or in part, without
the prior written consent of the other parties. Any attempt to make any such
assignment without such consent shall be null and void. Subject to the preceding
two sentences, this Agreement will be binding upon, inure to the benefit of and
be enforceable by, the parties and their respective successors and permitted
assigns.

(i)        If any provision of this Agreement or the application thereof to any
person or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions, or the application of
such provision to persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
will in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon any such
determination, the parties will negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

(j)        All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity will be cumulative and
not alternative, and the exercise of any thereof by either party will not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.

(k)        Notwithstanding any provision of this Agreement to the contrary,
nothing in this Agreement shall (or shall require Shareholder to attempt to)
limit or restrict Shareholder from acting in his capacity as a director or
officer of the Company (it being understood that this

 

-7-



--------------------------------------------------------------------------------

Agreement shall apply to Shareholder solely in Shareholder’s capacity as a
shareholder of the Company).

(l)        For purposes of clarification, nothing in this Agreement shall
require Shareholder to exercise any Option having a strike price greater than
the Per Common Share Price.

[Signatures on following page]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first above written.

 

 

CONVERGYS CORPORATION

By:                                       
                                                         

Name:                                      
                                                     

Title:                                      
                                                       

DIALOG MERGER SUB, INC.

By:                                       
                                                         

Name:                                      
                                                     

Title:                                      
                                                       

SHAREHOLDER                                        
                                                              

 

-9-